Exhibit 99.1 Contact: Eyal Harari VP Products and Marketing +972-77-774-5030 eyalh@radcom.com FOR IMMEDIATE RELEASE LTE Deal for RADCOM; Continues MaveriQ Momentum TEL AVIV, Israel – June 12,2014 − RADCOM Ltd. (NASDAQ: RDCM) a leading innovative service assurance and customer experience provider, announced a deal of approximately one million dollars with a tier 1 LTE operator. With the growth of mobile data traffic, this operator is experiencing a rapid increase in the traffic over their 3G and LTE network. RADCOM’s MaveriQ Customer Experience Management provides super-high-monitoring capacity and advanced analytics. With MaveriQ the operator receives clear visibility into all quality aspects of their high-speed cellular network, as well as enhanced CEM reporting. “We are excited about this deal, a further proof that RADCOM continues to retain its position at the forefront of technology” said Mr. Eyal Harari RADCOM’s VP Products and Marketing. “We are very satisfied with this current deal, which confirms customer satisfaction with RADCOM’s MaveriQ LTE solution.” ### About RADCOM RADCOM provides innovative service assurance and customer experience management solutions for leading telecom operators and communications service providers. RADCOM specializes in solutions for next-generationmobileand fixed networks, including LTE, VoLTE, IMS, VoIP, UMTS/GSM and mobile broadband. RADCOM's comprehensive, carrier-grade solutions are designed for big data analytics on terabit networks, and are used to prevent service provider revenue leakage and to enhance customer care management. RADCOM's products interact with policy management to provide self-optimizing network solutions. RADCOM's shares are listed on the NASDAQ Capital Market under the symbol RDCMFor more information, please visit www.RADCOM.com. Risks Regarding Forward-Looking Statements Certain statements made herein that use the words “estimate,” “project,” “intend,” “expect,” “believe” and similar expressions are intended to identify forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These forward-looking statements involve known and unknown risks and uncertainties that could cause the actual results, performance or achievements of RADCOM to be materially different from those that may be expressed or implied by such statements, including, among others, changes in general economic and business conditions and specifically, decline in the demand for RADCOM’s products, inability to timely develop and introduce new technologies, products and applications, and loss of market share and pressure on prices resulting from competition. For additional information regarding these and other risks and uncertainties associated with RADCOM’s business, reference is made to RADCOM’s reports filed from time to time with the United States Securities and Exchange Commission. RADCOM does not undertake to revise or update any forward-looking statements for any reason.
